Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-18.  Claims 7-13, 16 and 17 remain withdrawn from consideration.  Applicant has perfected priority and the rejection over the Sakamoto reference has been withdrawn.  However, claims 1-6, 14, 15, and 18 are newly rejected under 35 USC 103 over new art.  This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105186031. 
Regarding claims 1, 6, and 15, the reference is directed to a ceramic electrolyte comprising a composite ceramic (abstract).  The ceramic comprises a lithium garnet major phase comprising Li(7-2x+2y)La3Zr(2-x)WxO(12+y) wherein y is more than 0 and less than or equal to 2, and a minor phase of MgO or CaO, among others.  The minor phase is present in an amount of between 0 and 10 wt% (abstract).  In Examples 1-4, the minor phase is present in amounts of 6, 4, 3, and 3%, respectively.  The minor phase is positioned between grains of the lithium garnet major phase (see paragraph titled “Advantageous effects of the present invention” on page 4 of the translation).  Regarding claim 3, it is submitted that the claimed mechanical strength would be inherent in CN ‘031 because the electrolyte of CN ‘031 comprises substantially identical components to those claimed.  Regarding claim 14, the reference teaches an electrochemical device using the electrolyte (bottom of page 3).  
The reference is not anticipatory that MgO or CaO comprises 3-9 wt% of the composite, as recited in claims 1, 14 and 15.  However, as noted above, the reference teaches a range of In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).   Further, as also noted above, the reference teaches In Examples 1-4, the minor phase (albeit not MgO or CaO) is present in amounts of 6, 4, 3, and 3%, respectively.  Accordingly, the claimed range is rendered obvious. 
Regarding claim 15, the reference teaches the formula of the major phase as Li(7-2x+2y)La3Zr(2-x)WxO(12+y) wherein y is more than 0 and less than or equal to 2, whereas in claim 15 the formula is Li(7-x)La3Zr(2-x)MxO12, where M can be W. Although the reference does not expressly teach that the subscript of oxygen is exactly 12 as claimed, it is submitted that claimed formula would be rendered obvious because the subscripts are so close that one skilled in the art could expect the materials to have the same properties.  It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 2, this claim recites that the average grain size is 3-7 microns.  In Figure 3 (left side) and on page 6 of the translation, the reference discloses a photograph having a scale of 20 microns wherein the grains are significantly smaller than 20 microns.  In the invention of the reference, the grains are smaller and more closely contacted because of the use of the minor phase.  Taken as a whole, the range of 3-7 microns would be rendered obvious by these disclosures, in particular the artisan would be guided to use a small grain size.  
-4 S/cm or more (top of page 2).  This range overlaps the claimed range of 1x10-4 to 6x10-4, therefore rendering the claimed range obvious. 
Regarding claim 5, the ceramic has a density of 95% or more, which encompasses the claimed range of 95-98%.  Therefore, the claimed range is rendered obvious.
	


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105186031 as applied to claims 1-6, 14 and 15 above, and further in view of Karpenko et al (US 20170022112). 
CN ‘031 does not expressly teach that the major phase comprises Ta, as recited in claim 18. 
Karpenko is directed a ceramic electrolyte comprising a sintered composite ceramic (see [0003], [0106], claim 54).  The ceramic comprises a lithium garnet major phase of
    PNG
    media_image1.png
    38
    232
    media_image1.png
    Greyscale
 and a minor phase of MgO or Al2O3 ([0047], claim 54).  M’ and M’’ can both independently be W, among other elements. 
Therefore, the invention as a whole would be obvious to one skilled in the art at the time of filing because the all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 14, 2021